        Case 1:13-cr-00108-SPW Document 88 Filed 04/12/21 Page 1 of 3



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                              BILLINGS DIVISION



 UNITED STATES OF AMERICA,                    Cause No. CR 13-108-BLG-SPW


             Plaintiff,

       vs.                                                 ORDER


JOHN HAROLD HOLDS,III,

             Defendant.



      Defendant Holds moves the Court for compassionate release under 18

U.S.C. § 3582(c)(1)(A) in light ofthe COVID-19 pandemic. He is currently

serving a 180-month sentence for second-degree murder. See Judgment(Doc. 80).

His projected release date is August 16, 2026. See Inmate Locator,

www.bop.gov/inmateloc (accessed Apr. 12, 2021).

      As of April 12, 2021, no inmates and six staff members at FCI Sandstone,

Minnesota, where Holds is incarcerated, currently test positive for the virus or

disease. Six hundred eighty-four inmates and 47 staff members have recovered,

but one inmate died. See Interactive Map, www.bop.gov/coronavirus (accessed

Apr. 12, 2021).

      After considering the sentencing factors in 18 U.S.C. § 3553(a), the Court
Case 1:13-cr-00108-SPW Document 88 Filed 04/12/21 Page 2 of 3
Case 1:13-cr-00108-SPW Document 88 Filed 04/12/21 Page 3 of 3
